Title: To George Washington from William Alexander Livingston, 27 December 1779
From: Livingston, William Alexander
To: Washington, George


        
          Sir
          Basking-ridge [N.J.] 27th Decr 1779
        
        Nothing but an earnest desire of serving my native Country could have induced me to relinquish the fairest prospects of amassing a large Fortune in a Southern Climate—It was with this View I first set out from New-Orleans in hopes of soon reaching the American Camp and offering my Assistance however small to your Excellency.
        I embarked in a Vessel for the Havannah and was bound from thence to Cape Francois in hopes of procuring a passage for some American port, but on my way was unfortunately captured and carried into Jamaica which prevented my proceeding as soon as I expected; the gen’rous offers of my friends while in that Island, and the many Arguments made use of for me to remain among them, had not the wished for Influence over me; as I was predetermined that no Inducement whatever should detain me from proceeding on my proposed rout.
        Accordingly I took passage in a Vessel bound for New-York, in which was taken by a New England privateer and carried into the port of New London, since which have been considered as a prisoner and under that Character have been in the City of New-York to transact some commercial business for my Jamaica Friends—Thus am I disagreeably situated, being under parole to the State of Connecticut, which has prevented my taking an active part in behalf of the thirteen United States.
        I have taken the Liberty of troubling your Excellency with this plain Narration of thus much of my History, through a desire of being acquainted with your Opinion, relative to the propriety of cancelling my parole and deeming myself in future a Subject of these States. Should I be justifiable in this, there is nothing I should esteem a higher honour than to merit your Excellency’s Notice and favour and in Case of any Vacancy, beg leave to propose myself to serve as near your Excellency’s Person as shall be

convenient and agreeable—with the utmost Respect I am your Excellency’s most obedt humble Servt
        
          Wm A. Livingston
        
      